119 F.3d 7
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Phillip Lee GOYNE, Defendant-Appellant.
No. 96-30281.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted July 11, 1997.Decided July 18, 1997.

Appeal from the United States District Court for the District of Oregon, No. CR-95-00391-01-MFM;  Malcolm F. Marsh, District Judge, Presiding.
Before:  FERGUSON, REINHARDT, and, RYMER, Circuit Judges.


1
MEMORANDUM*


2
Phillip Lee Goyne appeals from his conviction pursuant to a guilty plea for possession of methamphetamine with intent to distribute in violation of 21 U.S.C. § 841(a)(1).  We affirm.


3
Goyne first argues that the district court erred in denying his motion to suppress physical evidence because the police lacked probable cause to search his car.  Because we find that the tip from the reliable confidential informant combined with Goyne's actions at the airport constituted sufficient probable cause, we reject this argument.  See United States v. Hatley, 15 F.3d 856, 858 (9th Cir.1994).


4
Goyne next argues that the district court erred when it failed to properly determine the type of methamphetamine found in his car prior to imposing sentence.  Because Goyne did not object to being sentenced under the guideline for d-methamphetamine, this claim is subject to review for plain error.  United States v. Scrivner, 1997 WL 307234, at * 5. We cannot say that the district court committed plain error in sentencing Goyne on the basis of d-methamphetamine when Goyne had the opportunity to present evidence challenging the pre-sentence report at sentencing and failed to do so.


5
Goyne's final ground, that the district court erred in failing to exercise its discretion to depart downward from the sentencing guidelines, is not reviewable on appeal.  United States v. Brown, 985 F.2d 478, 480 (9th Cir.1993).


6
Therefore, Goyne's conviction and sentence are


7
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3